Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eli Bostick appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint for failure to exhaust administrative remedies * and the court’s order denying his Fed. R. Cir. P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bostick v. Lamb, No. 5:10-cW)3148-BO, 2012 WL 3070029 (E.D.N.C. July 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although dismissals without prejudice generally are not appealable, we conclude that the court’s order is a final order. See Domino Sugar v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).